Per Curiam.

The plaintiffs’ cause of action was abundantly sustained by the evidence. The defendant repeatedly admitted the correctness of the account except as to a few small items *832which appear to ‘have been allowed to him. The counterclaim seems to have been an afterthought, as it was wholly disallowed; it is of no consequence whether the justice was right or wrong in i of using the motion to allow defendant to increase the amount for which he counterclaimed. -
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.